Citation Nr: 0607757	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-23 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lung condition 
secondary to asbestos exposure in service.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for a right eye 
condition secondary to left eye uveitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1944 to June 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California. 

The veteran's claim was advanced on the docket under the 
provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).

The issue of service connection for a lung condition 
secondary to asbestos exposure in service is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  A shoulder injury is not shown in service, or for many 
years after service, nor does the competent medical evidence 
relate any shoulder disability to service.

3.  The competent medical evidence does not relate any right 
eye disorder to active service or to left eye uveitis.


CONCLUSIONS OF LAW

1.  A left shoulder condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107; 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  A right eye disorder was not incurred in or aggravated by 
service, and is not secondary to left eye uveitis.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On examination of the veteran at separation, the spine and 
extremities were noted as normal.  On his initial application 
for VA disability benefits made following service in July 
1946, he did not claim any shoulder disorder.

In a statement submitted in December 1966, the veteran wrote 
that while aboard ship in World War II, he slipped and 
fractured his shoulder and injured his back and kidneys.  He 
explained that he did not know that he had injured his back 
at the time, but early the next morning his shirt had to be 
cut off so the doctor could get a look at it, at which time 
the doctor found that he had sustained a fracture.  

A June 1983 letter from a private physician, J. Cocco, M.D., 
stated that the veteran had been a patient of his since 
August 1979.  He had been treated for multiple problems 
including lumbar disc disease, compression fracture of the 
6th cervical vertebra, chronic cervical sprain, chronic 
thoracic sprain, lumbosacral sprain and degenerative 
arthritis.

On VA examination in 1983, the veteran related a history of a 
truck accident in 1972 resulting in a fractured 6th cervical 
vertebra, as well as a more recent accident in 1982 involving 
back injury.  

In February 1986, the veteran filed a claim for service 
connection for injury to his right collar bone while aboard a 
ship during service.  He claimed that he was still suffering 
the effects in his shoulder region.  

A July 1989 VA outpatient treatment record shows that the 
veteran was treated for complaints of pain in his left 
shoulder for the past 5 months.  

In November 1987, the veteran underwent a left eye cataract 
extraction and lens placement at a VA facility.  He underwent 
elective surgery on both his eyelids in December 1991.  The 
veteran claimed that the cataract surgery was improperly 
performed resulting in additional disability to his left eye 
and filed a claim for VA compensation for his left eye under 
the provisions of 38 U.S.C.A. § 1151.  A private 
ophthalmology report noted that the veteran had chronic 
anterior uveitis in the left eye, very likely secondary to 
his cataract surgery.  This conclusion was confirmed in a VA 
medical opinion in October 1998, and compensation was granted 
in a November 1998 rating action.  In October 2000, the 
veteran filed a claim for his right eye, claiming that this 
eye was being affected from the strain of his left eye. 

A July 2001 VA ophthalmology clinic note showed right visual 
acuity as 20/20 with full visual field, and normal slit 
examination.  In an October 2002 statement, the veteran 
explained that his right eye was dry and painful, and that 
his problems all began with the first cataract surgery in 
1987.

In a June 2004 VA examination, provided in conjunction with 
his claim for an increased rating for his left eye, the 
veteran complained of dryness in his right eye.  The 
diagnosis was pseudophakia, bilaterally, but did not relate 
any problem with his right eye to his left eye.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for service 
connection in a June 2001 letter, the March and April 2002 
rating decisions, an April 2004 statement of the case (SOC), 
and a September 2005 supplemental statement of the case 
(SSOC).

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2001 
letter and the April 2004 SOC, VA informed the veteran that 
VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, which was substantially 
accomplished in the June 2001 letter.  38 C.F.R. 
§ 3.159(b)(1).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records, and they appear to be 
complete.  Private as well as VA medical records of treatment 
relevant to the veteran's claim have been obtained.  Records 
from the Social Security Administration (SSA) have been 
obtained and associated with the claims file.  The veteran 
has not identified any additional records not already 
obtained which could substantiate his claim for service 
connection for left shoulder and right eye disorders.  He was 
also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO, 
which was scheduled, but which he failed without explanation 
to attend, and before a Veterans Law Judge, which he 
declined.  VA has not provided an examination of the veteran 
with regard to the issue of service connection for left 
shoulder and right eye disabilities as the medical evidence 
is adequate to decide the claims.  The Board concludes that 
all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims for 
service connection.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Legal Criteria and Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2005). 

Service connection may also be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2005).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

Service connection is not warranted for a left shoulder 
condition as a result of injury in service.  First, the Board 
notes that the veteran is not claiming that he injured his 
shoulder as a result of combat during service, although he 
served during a period of war.  As such, the provisions 
regarding lay evidence as sufficient proof of the occurrence 
of injury during combat is not for application.  38 U.S.C.A. 
§ 1154(b).  There is no notation or complaint of any left 
shoulder injury in the service medical records or the 
postservice records for many years after service.  The 
earliest evidence of any left shoulder disorder is the 
December 1966 letter, over 20 years following service.  This 
is too remote to be causally linked to service.  Nor does the 
competent medical evidence relate any left shoulder disorder 
to active service; however, there is evidence of significant 
postservice injury involving the veteran's back.  

As for the veteran's claim for service connection for a right 
eye disorder secondary to his left eye disability, the 
competent medical evidence shows that the veteran has right 
eye pseudophakia, pain and dryness, but none of these are 
shown to be related to his left eye.  Nor is there any 
evidence of a right eye disorder during service, or any 
medical evidence relating his right eye to active service. 

The competent medical evidence does not show that either a 
left shoulder condition or right eye condition is related to 
service.  The Board has considered the veteran's statements; 
however, this is not competent evidence to show that his left 
shoulder and right eye disorders are related to service or a 
service connected disability.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2005).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2005).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Although the veteran is competent to comment 
on observable symptoms, such as eye dryness, there is no 
evidence to show that the veteran possesses the required 
medical training to comment on the diagnosis and etiology of 
his shoulder and eye problems.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claims for service connection.  Here, the 
determinative issue involves medical causation or a medical 
diagnosis, and consequently competent medical evidence is 
required to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Because there is no approximate balance 
of positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2005).


ORDER

Service connection for a left shoulder condition is denied.

Service connection for a right eye condition, secondary to 
left eye uveitis is denied.


REMAND

The veteran is claiming that he has a lung condition as a 
result of exposure to asbestos in service.  Service records 
show that the veteran had service with the U.S. Navy during 
World War II aboard a ship where he has claimed exposure to 
asbestos.  Specifically, he claims that his sleeping bunk was 
right under some piping which was covered with asbestos, and 
for the year and a half that he served aboard the ship, he 
was exposed to asbestos on a daily basis while he slept.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  However, in 1988, VA issued 
a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 
1997) (hereinafter "M21-1").  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease. M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos. 
Id.

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) 
contains guidelines for the development of asbestos exposure 
cases.  Part (a) in essence acknowledges that inhalation of 
asbestos fibers can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997) (while holding that the veteran's claim had 
been properly developed and adjudicated, the Court indicated 
that the Board should have specifically referenced the DVB 
Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  In this case, the 
record shows that the RO substantially complied with the 
above procedures, soliciting information from the veteran 
about his claimed exposure in service, and verifying his 
service aboard a ship during service, accepting the veteran's 
account of his service aboard a ship as sufficient proof of 
exposure to asbestos.  

A brief review of the medical records shows a long history of 
lung problems.  In a May 2004 letter from K. Gill, M.D., he 
wrote that the veteran was under his care and suffered from 
severe lung disease, had "Class III symptoms of shortness of 
breath" and was disabled from severe advanced lung disease.  
Dr. Gill wrote that the lung disease was felt to be asbestos 
related because of his exposure in the past to asbestos.  In 
a November 2005 statement, Dr. Gill added that the veteran 
had severe end stage restrictive/obstructive lung disease.  
"He has been exposed to asbestosis in the past."  The 
records relating to the veteran's treatment from Dr. Gill 
have not been obtained.  These should be obtained and added 
to the claims file.  With regard to the November 2005 
statement, the Board notes that this evidence was received at 
the Board and has not been considered by the RO.  There has 
been no waiver received from the appellant of initial 
adjudication of this evidence by the RO.  As such, this 
evidence must be returned to the RO for initial 
consideration.  38 C.F.R. § 20.1304; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1229 
(Fed. Cir. 2003).  

Additionally, it is not clear from the available medical 
evidence whether or not the veteran actually has asbestosis, 
as it appears that the statement from Dr. Gill is based on 
the veteran's history rather than clinical evidence showing, 
for example, radiographic evidence of parenchymal lung 
disease.  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997).  A VA examination should be afforded the veteran to 
determine if the veteran has asbestosis. 

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's cooperation, 
obtain all records of the veteran's 
treatment from Dr. Gill relating to the 
veteran's respiratory condition.  

2.  The veteran should be provided the 
appropriate examination to determine the 
diagnosis and etiology of the veteran's 
lung disease and whether there is any 
link to the veteran's claimed exposure in 
service to asbestos.  The examiner should 
review the service medical records, and 
all the medical records in the claims 
file and give an opinion on the 
following:

A.  Does the veteran have 
asbestosis?

B.  Is it at least as likely as not 
that the veteran's lung disease is 
due to exposure to asbestos in 
service?

The Board notes that the phrase "at 
least as likely as not" means at least 
50 percent or greater likelihood.  The 
examiner should provide complete 
rationale for all conclusions reached.  
Send the claims file to the examiner for 
review prior to the examination.

3.  After completing any other 
development deemed necessary, 
readjudicate the issue on appeal.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response and the case returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


